DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-15 are drawn to a method, claims 16-19 are drawn to a server, and claim 20 is drawn to a method, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving a plurality of digital slides associated with a pathology case, the pathology case associated with first information characterizing the pathology case, 2) generating second information based on an analysis of the digital slides, the second information characterizing the digital slides, 3) determining a plurality of tasks used in completing the pathology case based on the first and second information, 4) generating policies for assigning a pathologist to a task, 5) determining a task performer to be assigned to perform a select one of the tasks based on the generated policies, and 6) dispatching an assignment to the task performer corresponding to the selected task. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. Independent claims 16 and 20 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-15 and 17-19 include all of the limitations of claims 1 and 16, and therefore likewise incorporate the above described abstract idea. Depending claim 6 adds the additional step of “determining a workflow used in completing the pathology case, the workflow associated with the tasks”; claim 7 adds the additional step of “receiving an optimization goal used in completing the pathology case, the determining the tasks and the task performer being further based on the optimization goal”; claim 10 adds the additional step of “determining a plurality of atomic models corresponding to the optimization goal, the atomic models including non-conflicting and non-overlapping rules”; claim 11 adds the additional step of “combining the atomic models into a composite model representing the policy”; claim 13 adds the additional steps of “determining a scoring value for the first atomic model and the second atomic model in achieving the optimization goal using the composite model”, “determining a respective tradeoff of including the first atomic model, the second atomic model, or both the first and second atomic models in the composite model”, and “identifying the respective tradeoff having a highest probability of achieving the optimization goal”; and claim 15 adds the additional step of “determining an expected reading time of the task performer for the selected task, the expected reading time based on the logs.” Additionally, the limitations of depending claims 2-5, 8-9, 12, 14, and 17-19 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-15 and 17-19 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 16 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a transceiver communicating via a communications network, 2) a memory storing an executable program, and 3) a processor that executes the executable program that causes the processor to perform operations to perform the claimed steps.
The 1) transceiver, 2) memory, and 3) processor in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a transceiver, 2) a memory, and 3) a processor to perform the claimed steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an MPEP 2106.05(f) recites that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).

The current invention dispatches a task assignment utilizing 1) a transceiver, 2) a memory, and 3) a processor, thus the 1) transceiver, 2) memory, and 3) processor are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0065987 to Farooq et al. in view of U.S. 2016/0239962 to Markin et al. further in view of U.S. 2013/0018674 to Bedi et al.
As per claim 1, Farooq et al. teaches a method, comprising:
--at a workflow server (see: FIG. 5 and paragraph [0126] where there is a server):
--receiving a plurality of images associated with a pathology case, (see: FIG. 1 and paragraph [0018] where there is case data in the EMR. The EMR includes images) the pathology case associated with first information characterizing the pathology case; (see: FIG. 1 and paragraph [0018] where there is diagnosis codes, doctors notes, etc. (first information) included in the EMR. For case management, patient data is obtained or mined from EMR. The case that is being managed is the pathology case and it is associated with the first information (codes, notes, etc.))
--generating second information based on an analysis of the images, (see: paragraph [0020] where a prediction of severity of an illness based on mined data occurs. The second information is the prediction data) the second information characterizing the images; (see: paragraph [0020] where the prediction data characterizes the mined data (or mined images))
--determining a plurality of tasks used in completing the pathology case based on the first and second information; (see: 404 of FIG. 1 and paragraphs [0020] and [0066] where a workflow and/or timeline of care for the patient is created based on the prediction information (second info) which is based on mined data (which includes first info))
--determining a task performer to be assigned to perform a select one of the tasks; (see: paragraph [0067] where workflow for care may include actions or tasks to be performed by the case manager. A determination is being made that the task manager should perform at least one task) and
--dispatching an assignment to the task performer corresponding to the selected task (see: paragraph [0067] where task is automatically scheduled for the task manager).
	Farooq et al. may not further, specifically teach:
1) --images as digital slides;
2) --generating policies for assigning a pathologist to a task; and
3) --determining a task performer based on the generated policies.

Markin et al. teaches:
1) --images as digital slides (see: paragraphs [0016] and [0036] where there are digital slides).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute digital slides as taught by Markin et al. for images as disclosed by Farooq et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Farooq et al. already teaches of analysis of digital images thus one could substitute other types of digital images and obtain predictable results of digital image analysis. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Bedi et al. teaches:
2) --generating policies for assigning a pathologist to a task; (see: paragraph [0026] where there is a rule set (policies) that may be periodically updated, thus this rule set is being periodically generated. This is done for radiologists, however, the Markin et al. specifically teaches of pathologists) and
3) --determining a task performer based on the generated policies (see: paragraph [0011] where there is assignment of a task performer based on the auto-scheduling rule set).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) generate policies for assigning a pathologist to a task and 3) determine a task performer based on the generated policies as taught by Bedi et al. in the method as taught by Farooq et al. and Markin et al. in combination with the motivation(s) of enabling a faster diagnosis and reporting that has an impact on patient care (see: paragraph [0010] of Bedi et al.).

As per claim 2, Farooq et al., Markin et al., and Bedi et al. in combination teaches the method of claim 1, see discussion of claim 1. Farooq et al. further teaches wherein the second information includes one of case characteristics, predicted case characteristics, or a combination thereof (see: paragraph [0020] where a prediction of severity of an illness based on mined data occurs. The second information is the prediction data).

As per claim 3, Farooq et al., Markin et al., and Bedi et al. in combination teaches the method of claim 2, see discussion of claim 2. Farooq et al. further teaches wherein the case characteristics comprises one of an organ type, a tissue type, an extraction method, a time that a sample of one of the digital slides is ready for dispatch to the task performer, a number of the digital slides, a priority level, a deadline, or a combination thereof (Claim 2 discusses both case characteristics and predicted case characteristics. Predicted case characteristics were used to address claim 2, thus any further elaboration on case characteristics would be met by the same citation as claim 2).

As per claim 5, Farooq et al., Markin et al., and Bedi et al. in combination teaches the method of claim 1, see discussion of claim 1. Farooq et al. further teaches wherein the first information includes a clinical question associated with a reason for a sample being drawn to generate the digital slides (This limitation merely adds descriptive material and is non-functional. Accordingly, this limitation is met using the same references and citations as claim 1).

As per claim 6, Farooq et al., Markin et al., and Bedi et al. in combination teaches the method of claim 1, see discussion of claim 1. Farooq et al. further teaches:
--determining a workflow used in completing the pathology case, the workflow associated with the tasks (see: 404 of FIG. 1 and paragraphs [0020] and [0066] where a workflow and/or timeline of care for the patient is created based on the prediction information (second info) which is based on mined data (which includes first info)).

As per claim 16, Farooq et al. teaches a workflow server, comprising:
--a transceiver communicating via a communications network, (see: FIG. 5 and paragraph [0137] where there is a network interface which includes a receiver/transmitter and system 100 can communicate over a network) the transceiver configured to receive a plurality of images associated with a pathology case, (see: paragraph [0018] where there is case data in the EMR. The EMR includes images) the pathology case associated with first information characterizing the pathology case; (see: FIG. 1 and paragraph [0018] where there is diagnosis codes, doctors notes, etc. (first information))
--a memory storing an executable program; (see: 106 and 108 of FIG. 5 where there are memory units) and
--a processor that executes the executable program that causes the processor to perform operations, (see: 102 of FIG. 5 where there is a processor) comprising:
--generating second information based on an analysis of the images, (see: paragraph [0020] where a prediction of severity of an illness based on mined data occurs. The second information is the prediction data) the second information characterizing the images; (see: paragraph [0020] where the prediction data characterizes the mined data (or mined images))
--determining a plurality of tasks used in completing the pathology case based on the first and second information; (see: 404 of FIG. 1 and paragraphs [0020] and [0066] where a workflow and/or timeline of care for the patient is created based on the prediction information (second info) which is based on mined data (which includes first info))
--determining a task performer to be assigned to perform a select one of the tasks; (see: paragraph [0067] where workflow for care may include actions or tasks to be performed by the case manager. A determination is being made that the task manager should perform at least one task) and
--dispatching an assignment to the task performer corresponding to the selected task (see: paragraph [0067] where task is automatically scheduled for the task manager).
Farooq et al. may not further, specifically teach:
1) --images as digital slides;
2) --generating policies for assigning a pathologist to a task; and
3) --determining a task performer based on the generated policies.

Markin et al. teaches:
1) --images as digital slides (see: paragraphs [0016] and [0036] where there are digital slides).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute digital slides as taught by Markin et al. for images as disclosed by Farooq et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Farooq et al. already teaches of analysis of digital 

Bedi et al. teaches:
2) --generating policies for assigning a pathologist to a task; (see: paragraph [0026] where there is a rule set (policies) that may be periodically updated, thus this rule set is being periodically generated. This is done for radiologists, however, the Markin et al. specifically teaches of pathologists) and
3) --determining a task performer based on the generated policies (see: paragraph [0011] where there is assignment of a task performer based on the auto-scheduling rule set).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) generate policies for assigning a pathologist to a task and 3) determine a task performer based on the generated policies as taught by Bedi et al. in the server as taught by Farooq et al. and Markin et al. in combination with the motivation(s) of enabling a faster diagnosis and reporting that has an impact on patient care (see: paragraph [0010] of Bedi et al.).

As per claim 17, Farooq et al., Markin et al., and Bedi et al. in combination teaches the server of claim 16, see discussion of claim 16. Farooq et al. further teaches wherein the second information includes one of case characteristics, predicted case characteristics, or a combination thereof (see: paragraph [0020] where a prediction of severity of an illness based on mined data occurs. The second information is the prediction data).

As per claim 18, Farooq et al., Markin et al., and Bedi et al. in combination teaches the server of claim 17, see discussion of claim 17. Farooq et al. further teaches wherein the case characteristics comprises one of an organ type, a tissue type, an extraction method, a time that a sample of one of the digital slides is ready for dispatch to the task performer, a number of the digital slides, a priority level, a deadline, or a combination thereof (Claim 2 discusses both case characteristics and predicted case characteristics. Predicted case characteristics were used to address claim 2, thus any further elaboration on case characteristics would be met by the same citation as claim 2).

As per claim 20, Farooq et al. teaches a method, comprising:
--at a workflow server (see: FIG. 5 and paragraph [0126] where there is a server):
--receiving a plurality of images associated with a plurality of pathology cases, (see: FIG. 1 and paragraph [0018] where there is case data in the EMR. The EMR includes images) the pathology cases associated with respective first information characterizing the corresponding pathology case; (see: FIG. 1 and paragraph [0018] where there is diagnosis codes, doctors notes, etc. (first information))
--generating second information based on an analysis of the images, (see: paragraph [0020] where a prediction of severity of an illness based on mined data occurs. The second information is the prediction data) the second information characterizing the images; (see: paragraph [0020] where the prediction data characterizes the mined data (or mined images))
--determining a plurality of tasks to be completed in a window of time, the plurality of tasks associated with the pathology cases based on the first and second information; (see: 404 of FIG. 1 and paragraphs [0020] and [0066] where a workflow and/or timeline of care for the patient is created based on the prediction information (second info) which is based on mined data (which includes first info))
--determining a task performer to be assigned to perform a select one of the tasks; (see: paragraph [0067] where workflow for care may include actions or tasks to be performed by the case manager. A determination is being made that the task manager should perform at least one task) and
--dispatching an assignment to the task performer corresponding to the selected task, (see: paragraph [0067] where task is automatically scheduled for the task manager)
--wherein the assignment is associated with an optimization goal of one of fairness, throughput, turnaround, resource allocation, timeliness, or a combination thereof (see: paragraphs [0065] and [0066] where there is optimization of facility resources and time. The workflow assignments here are associated with these optimizations).

1) --images as digital slides;
2) --generating policies for assigning a pathologist to a task; and
3) --determining a task performer based on the generated policies.

Markin et al. teaches:
1) --images as digital slides (see: paragraphs [0016] and [0036] where there are digital slides).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute digital slides as taught by Markin et al. for images as disclosed by Farooq et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Farooq et al. already teaches of analysis of digital images thus one could substitute other types of digital images and obtain predictable results of digital image analysis. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Bedi et al. teaches:
2) --generating policies for assigning a pathologist to a task; (see: paragraph [0026] where there is a rule set (policies) that may be periodically updated, thus this rule set is being periodically generated. This is done for radiologists, however, the Markin et al. specifically teaches of pathologists) and
3) --determining a task performer based on the generated policies (see: paragraph [0011] where there is assignment of a task performer based on the auto-scheduling rule set).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) generate policies for assigning a pathologist to a task and 3) determine a task performer based on the generated policies as taught by Bedi et al. in the method as taught by Farooq et al. and Markin et al. in combination with the motivation(s) of enabling a faster diagnosis and reporting that has an impact on patient care (see: paragraph [0010] of Bedi et al.).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0065987 to Farooq et al. in view of U.S. 2016/0239962 to Markin et al. further in view of U.S. 2013/0018674 to Bedi et al. as applied to claims 2 and 17, and further in view of U.S. 2017/0061087 to Boroczky et al.
As per claim 4, Farooq et al., Markin et al., and Bedi et al. in combination teaches the method of claim 2, see discussion of claim 2. The combination may not further, specifically teach wherein the predicted case characteristics comprises one of an expected diagnosis time, required additional tests, a difficulty of case assessment, or a combination thereof.

Boroczky et al. teaches:
--wherein the predicted case characteristics comprises one of an expected diagnosis time, required additional tests, a difficulty of case assessment, or a (see: paragraph [0017] where there is a difficulty of case assessment associated with the diagnoses of the patients).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the predicted case characteristics comprises one of an expected diagnosis time, required additional tests, a difficulty of case assessment, or a combination thereof as taught by Boroczky et al. in the method as taught by Farooq et al., Markin et al., and Bedi et al. in combination with the motivation(s) of improving workload balance for physicians (see: paragraph [0008] of Boroczky et al.).

As per claim 19, Farooq et al., Markin et al., and Bedi et al. in combination teaches the server of claim 17, see discussion of claim 17. The combination may not further, specifically teach wherein the predicted case characteristics comprises one of an expected diagnosis time, required additional tests, a difficulty of case assessment, or a combination thereof.

Boroczky et al. teaches:
--wherein the predicted case characteristics comprises one of an expected diagnosis time, required additional tests, a difficulty of case assessment, or a combination thereof (see: paragraph [0017] where there is a difficulty of case assessment associated with the diagnoses of the patients).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the predicted case characteristics comprises one of an expected diagnosis time, required additional tests, a difficulty of case assessment, or a (see: paragraph [0008] of Boroczky et al.).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0065987 to Farooq et al. in view of U.S. 2016/0239962 to Markin et al. further in view of U.S. 2013/0018674 to Bedi et al., and further in view of U.S. 2019/0035503 to Gonzalez et al.
As per claim 7, Farooq et al., Markin et al., and Bedi et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach:
--receiving an optimization goal used in completing the pathology case, the determining the tasks and the task performer being further based on the optimization goal.

Gonzalez et al. teaches:
--receiving an optimization goal used in completing the pathology case, (see: paragraph [0092] where there are identified optimizations (optimization goal) are received) the determining the tasks and the task performer being further based on the optimization goal (see: paragraph [0092] where user task assignments are recommended. Users (task performers) and tasks are being assigned to each other).
(see: paragraph [0003] of Gonzalez et al.).

As per claim 8, Farooq et al., Markin et al., Bedi et al., and Gonzalez et al. in combination teaches the method of claim 7, see discussion of claim 7. Farooq et al. further teaches wherein the optimization goal is associated with one of throughput, turnaround, fairness, resource utilization, timeliness, or a combination thereof (see: paragraphs [0065] and [0066] where there is optimization of facility resources and time. The workflow assignments here are associated with these optimizations).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0065987 to Farooq et al. in view of U.S. 2016/0239962 to Markin et al. further in view of U.S. 2013/0018674 to Bedi et al. further in view of U.S. 2019/0035503 to Gonzalez et al., and further in view of U.S. 2017/0192821 to Ki et al.
As per claim 9, Farooq et al., Markin et al., Bedi et al., and Gonzalez et al. in combination teaches the method of claim 7, see discussion of claim 7. The combination may not further, specifically teach wherein the determining the task performer is based on the optimization goal being defined in a policy.

Ki et al. teaches:
--wherein the determining the task performer is based on the optimization goal being defined in a policy (see: paragraph [0167] where there is an optimization plan being defined in a policy).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the determining the task performer is based on the optimization goal being defined in a policy as taught by Ki et al. in the method as taught by Farooq et al., Markin et al., Bedi et al., and Gonzalez et al. in combination with the motivation(s) of minimizing power consumption (see: paragraph [0167] of Ki et al.).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0065987 to Farooq et al. in view of U.S. 2016/0239962 to Markin et al. further in view of U.S. 2013/0018674 to Bedi et al.  further in view of U.S. 2019/0035503 to Gonzalez et al. further in view of U.S. 2017/0192821 to Ki et al. as applied to claim 9, and further in view of U.S. 2019/0304596 to Padala.
As per claim 10, Farooq et al., Markin et al., Bedi et al., Gonzalez et al., and Ki et al. in combination teaches the method of claim 9, see discussion of claim 9. The combination may not further, specifically teach:
--determining a plurality of atomic models corresponding to the optimization goal, the atomic models including non-conflicting and non-overlapping rules.

Padala teaches:
(see: paragraph [0067] where there are a plurality of models and the models are specific to the activity, thus each model is non-overlapping and non-conflicting).
One of ordinary skill at the time of the invention was filed would have found it obvious to determine a plurality of atomic models corresponding to the optimization goal, the atomic models including non-conflicting and non-overlapping rules as taught by Padala in the method as taught by Farooq et al., Markin et al., Bedi et al., Gonzalez et al., and Ki et al. in combination with the motivation(s) of optimizing complex workflows (see: paragraphs [0003] – [0004] of Padala).

As per claim 11, Farooq et al., Markin et al., Bedi et al., Gonzalez et al., Ki et al., and Padala in combination teaches the method of claim 10, see discussion of claim 10. Farooq et al., Markin et al., Gonzalez et al., and Ki et al. in combination may not further, specifically teach:
--combining the atomic models into a composite model representing the policy.
Padala further teaches:
--combining the atomic models into a composite model representing the policy (see: paragraph [0067] where features of a model can be combined with another model. This forms a composite model).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0065987 to Farooq et al. in view of U.S. 2016/0239962 to Markin et al. further in view of U.S. 2013/0018674 to Bedi et al. further in view of U.S. 2019/0035503 to Gonzalez et al. further in view of U.S. 2017/0192821 to Ki et al. and further in view of U.S. 2019/0304596 to Padala as applied to claim 11, and further in view of U.S. Patent No. 7,835,932 to Minsky et al.
As per claim 12, Farooq et al., Markin et al., Bedi et al., Gonzalez et al., Ki et al., and Padala in combination teaches the method of claim 11, see discussion of claim 11. The combination may not further, specifically teach wherein a first one of the atomic models in the composite model includes first rules and a second one of the atomic models in the composite model includes second rules, a first one of the first rules conflicting with a second one of the second rules.

Minsky et al. teaches:
--wherein a first one of the atomic models in the composite model includes first rules and a second one of the atomic models in the composite model includes second rules, a first one of the first rules conflicting with a second one of the second rules (see: claim 1 where there is conflicting terminology or rules for different business parameters. Each model here (business parameters) is comprised of rules and the rules conflict).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein a first one of the atomic models in the composite model includes first rules and a second one of the atomic models in the composite model (see: column 9, lines 50-58 of Minsky et al.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0065987 to Farooq et al. in view of U.S. 2016/0239962 to Markin et al. further in view of U.S. 2013/0018674 to Bedi et al. further in view of U.S. 2019/0035503 to Gonzalez et al. further in view of U.S. 2017/0192821 to Ki et al. further in view of U.S. 2019/0304596 to Padala and further in view of U.S. Patent No. 7,835,932 to Minsky et al. as applied to claim 12, and further in view of U.S. 2018/0330268 to BEN-OR et al.
As per claim 13, Farooq et al., Markin et al., Bedi et al., Gonzalez et al., Ki et al., Padala, and Minsky et al. in combination teaches the method of claim 12, see discussion of claim 12. The combination may not further, specifically teach:
--determining a scoring value for the first atomic model and the second atomic model in achieving the optimization goal using the composite model;
--determining a respective tradeoff of including the first atomic model, the second atomic model, or both the first and second atomic models in the composite model; and
--identifying the respective tradeoff having a highest probability of achieving the optimization goal.

BEN-OR et al. teaches:
(see: paragraph [0016] where there are scores determined for models)
--determining a respective tradeoff of including the first atomic model, the second atomic model, or both the first and second atomic models in the composite model; (see: paragraph [0016] where there are tradeoffs being determined in the form of scores for each model) and
--identifying the respective tradeoff having a highest probability of achieving the optimization goal (see: paragraph [0016] where the highest performance ranking is determined).
One of ordinary skill at the time of the invention was filed would have found it obvious to determine a scoring value for the first atomic model and the second atomic model in achieving the optimization goal using the composite model, determine a respective tradeoff of including the first atomic model, the second atomic model, or both the first and second atomic models in the composite model, and identify the respective tradeoff having a highest probability of achieving the optimization goal as taught by BEN-OR et al. in the method as taught by Farooq et al., Markin et al., Bedi et al., Gonzalez et al., Ki et al., Padala, and Minsky et al. in combination with the motivation(s) of tuning models for unique cases (see: paragraph [0011] of BEN-OR et al.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0065987 to Farooq et al. in view of U.S. 2016/0239962 to Markin et al. further in .
As per claim 14, Farooq et al., Markin et al., and Bedi et al. in combination teaches the method of claim 1, see discussion of claim 1. Farooq et al. further teaches:
--each historical completed pathology case including a respective plurality of completed tasks (see: paragraph [0119] where there are completed tasks).
Farooq et al., Markin et al., and Bedi et al. in combination may not further, specifically teach wherein the determining the task performer is based on logs of historical completed pathology cases, each completed task associated with a respective task performer.

Wong et al. teaches:
--wherein the determining the task performer is based on logs of historical completed pathology cases, each completed task associated with a respective task performer (see: paragraph [0058] where there is a determination of tasks based on a history of task performance. Each completed task here is associated with a user assigned to that task).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the determining the task performer is based on logs of historical completed pathology cases, each completed task associated with a respective task performer as taught by Wong et al. in the method as taught by Farooq et al., Markin et al., and Bedi et al. in combination with the motivation(s) of facilitating workload balancing (see: paragraph [0005] of Wong et al.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0065987 to Farooq et al. in view of U.S. 2016/0239962 to Markin et al. further in view of U.S. 2013/0018674 to Bedi et al. further in view of U.S. 2016/0148146 to Wong et al. as applied to claim 14, and further in view of U.S. 2015/0347693 to Lam et al.
As per claim 15, Farooq et al., Markin et al., Bedi et al., and Wong et al. in combination teaches the method of claim 14, see discussion of claim 14. The combination may not further, specifically teach:
--determining an expected reading time of the task performer for the selected task, the expected reading time based on the logs.

Lam et al. teaches:
--determining an expected reading time of the task performer for the selected task, the expected reading time based on the logs (see: paragraph [0038] where there is a determination of expected reading time using historical data (logs)).
One of ordinary skill at the time of the invention was filed would have found it obvious to determine an expected reading time of the task performer for the selected task, the expected reading time based on the logs as taught by Lam et al. in the method as taught by Farooq et al., Markin et al., Bedi et al., and Wong et al. in combination with the motivation(s) of ensuring that the tasks are performed in a timely manner (see: paragraph [0203] of Lam et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626     

/Rachel L. Porter/Primary Examiner, Art Unit 3626